Order, Supreme Court, Bronx County (Alan Saks, J.), entered September 28, 1992, which granted defendant’s motion for summary judgment dismissing the complaint, and order, same court and Justice, entered on or about May 18, 1993, which denied plaintiffs motion, inter alia, to renew, unanimously affirmed, without costs.
Plaintiff alleges that she sustained personal injuries when she slipped and fell on a slippery substance in defendant’s supermarket. In support of its motion for summary judgment, defendant submitted the affidavit of its produce manager stating that he had personally swept the floor five minutes before plaintiff fell, he saw her fall, he helped her up and there was nothing on the floor at the time that would have caused her to fall. In opposition, plaintiff offered no evidence tending to show that a dangerous condition existed, let alone that defendant caused any such condition or otherwise actually knew about it or that the condition existed long enough for constructive notice to be presumed. In the absence of such evidence, summary judgment was properly granted dismissing the complaint. Plaintiffs motion to renew was properly denied for failure to submit any evidence not previously available to her. Concur—Carro, J. P., Rosenberger, Kassal and Rubin, JJ.